Title: John Adams to Thomas Cushing, 27 August 1784
From: Adams, John
To: Cushing, Thomas


        
          Dear Sir
          Auteuil near Paris Aug. 27. 1784
        
        I have recd your Favour of the Second of June by Mr Tracy. as I Stopped in London only a few Hours, I had not an Oppertunity to see him: but I flatter myself with the Hope of Seeing him and Mr Jackson here, where at length I am happily established with my Family. Mr Jefferson and Mr Humphreys are arrived, and Shall Soon begin our Work. I am So near Dr Franklin, that it is but a pleasant Wallk, through a Grove from one House to the other, and as his Infirmity prevents his riding altogether, the Business will be done at his House and at mine.
        The Success We may have with England is very problematical. That Nation is still very wild in its Ideas of its own true Interests political and Commercial. Still amased with Chimeras, Still attentive to Advice which has so often deceived them, Still incredulous to every honest Man, and every faithfull Council, they are in the high Road to alienate from them finally and irrecoverably the small remains of Friendship for them both in America and Holland.
        It is a great Question whether We Should endeavour to awaken them, by Retaliation, or by Seeking new Markets. I hope when We begin to treat with Powers in Germany and the North in Italy and the South, and they See We can Supply our Selves elsewhere, they will alter their Conduct.— Be this as it may, I think the more our Merchants, Speculate to Open new Channels of Trade, and discover Resources in other Countries, the more likely the English will be to hearken to Reason.
      